Case 17-01302-JJG-11   Doc 2682-3   Filed 10/12/18   EOD 10/12/18 16:10:00   Pg 1 of 3




                               PROPOSED ORDER
Case 17-01302-JJG-11             Doc 2682-3         Filed 10/12/18       EOD 10/12/18 16:10:00              Pg 2 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11

 hhgregg, Inc., et al.,1                                     Case No. 17-01302-JJG-11

                                     Debtors.
                                                             (Jointly Administered)



       ORDER AUTHORIZING THE EMPLOYMENT OF INVESTMENT RECOVERY
                 GROUP AS TAX ADVISOR FOR THE DEBTORS

           This matter comes before the Court on the Debtors’ Application for Order Authorizing

 the Employment of Investment Recovery Group as Tax Advisor for the Debtors (the

 “Application”) (Doc. ___ ) pursuant to sections 327 and 328(a) of the Bankruptcy Code,2 Rule

 2014 of the Federal Rules of Bankruptcy Procedures, and S.D. Ind. B-2014.

           Having reviewed the Application, the Engagement Agreement, and the Declaration of

 Daniel Grotenhuis submitted in support of the Application, the Court finds that: (1) the Court

 has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (2) this is a core

 1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875). The location of the
 Debtors’ corporate headquarters is 160 West Carmel Drive, Suite 263, Carmel, IN 46032.
 2
     Capitalized terms not otherwise defined herein have the same meaning given them in the Application.
Case 17-01302-JJG-11       Doc 2682-3     Filed 10/12/18    EOD 10/12/18 16:10:00        Pg 3 of 3



 proceeding pursuant to 28 U.S.C. § 157 (b)(2); and (3) service and notice of the Application was

 proper. Accordingly, for good cause shown,

        IT IS ORDERED THAT:

        1.      The Application is hereby GRANTED.

        2.      The Debtors are authorized to employ IRG as tax advisor nunc pro tunc to the

 date of filing of the Application with compensation to be paid pursuant to section 328(a) as

 detailed in the Application; and

        3.      IRG is exempted from the Interim Compensation Procedures Order.

                                               ###
